Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/08/2022 has been entered.
Election/Restrictions
This application contains claims directed to the following patentably distinct species: 
Species A, Figures 1-8: show a flip comb mechanism that has a mount being secured to a stationary blade  via a pair of fasteners and a biasing element  (spring) for biasing an attachment comb against the stationary blade, corresponding claims 1-2, 4-7, 13-16.
 Species B, Figure 13: shows a flip comb mechanism that has a mount being secured to a stationary blade  via magnets, corresponding claims 8-9, 11-12, 17-18.
The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
A telephone call was made to Lawrence Crain on 08/22/2022 to request an oral election to the above restriction requirement, Applicant's election without traverse of species A, corresponding claims 1-2, 4-7, 13-16.  Claims 8-9, 11-12, 17-18 have been cancelled. Thus, claims 1-2, 4-7, 13-16 are considered as below.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
 
Claims 1 and 13 limitation “a biasing member” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1 and 13 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.





 
EXAMINER’S AMENDMENT
A conversation with Lawrence Crain on 08/25-26/2022 to discuss an examiner’s amendments based on the claim set, filed on 08/08/2022.  Applicant authorized and approved the examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
Claim 1, line 6:
“configured for attachment” amended to –configured for directly attachment--;

Claim 4 has been canceled;

Claim 13, line 5:
“a mount for connecting” amended to – a mount for directly connecting--;

Claim 15, line 2:
Deleted “said mount comprises a hinged bracket,”.


Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Allowable Subject Matter
Claims 1-2, 5-7, 13-16 are allowed.
The following is a statement of reasons for allowance: independent Claims 1 and 13 are free of the prior art because the prior art does not teach or suggest a flip comb mechanism for a hair clipper including a reciprocating blade and a stationary blade, wherein the mechanism includes a mount that directly attaches to the stationary blade via a pair of fasteners that also use to secure the stationary blade to a bladeset bracket on the hair clipper, a biasing element (spring) for biasing an attachment comb against the stationary blade with many other limitations as set forth in claims 1 and 13. 
Martell (US 2317928) shows all of the limitations as stated in claims 1 and 13 except a pair of fasteners for securing the mount directly attaching to the stationary blade and the fasteners also use to secure the stationary blade to a bladeset bracket.
Clark (US 3060573) and Mc Auliffe (US 2722741) each shows a mount of a comb directly attaching to the stationary blade by fasteners and the fasteners also use to secure the stationary blade to a housing of a trimmer, instead of a bladeset bracket on the hair clipper.
Giorgi (US 2617188) shows a mount of a comb to a stationary blade via fasteners with nuts (19) and the fasteners also uses to secure the stationary blade to nuts or washers, instead of a bladeset bracket on the hair clipper.  
Thus, none of these references by themselves or in combination with the other prior art cited teach the claimed invention set forth in claims 1 and 13.  
Therefore, claims 2, 5-7, 14-16 are considered to contain allowable subject matter due to their dependency on claims 1 and 13. Thus, Claims 1-2, 5-7, 13-16 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAT CHIEU Q DO whose telephone number is (571)270-1522. The examiner can normally be reached 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SEAN MICHALSKI can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NHAT CHIEU Q DO/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        8/26/2022